DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.
	In the response to the election/restriction requirement applicant indicated that the elected specie of figures 1-6 included claims 1-2 and 6-10. However, claims 3-5 are also part of the elected specie and therefore will be examined on the merits.

Information Disclosure Statement
The information disclosure statement filed 8/20/19 and 3/22/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the pattern includes a plurality of interlocking features. It is unclear to what the plurality of features interlock as the claim language could be interpreted as the plurality of features interlock with one another or if the features interlock with some other structure. If the features interlock with some other structure it is unclear what other structure the features interlock with and there does not appear to be any support in the specification as originally filed for the features to interlock with one another. For examination purposes it is assumed the plurality of features are capable of interlocking with a shell housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull US 2014/0190880.

Claim 1, Krull teaches a filter element (100) comprising: a first endplate (104) comprising: a top surface (138), a bottom surface (144) parallel to and displaced from the top surface, a central opening (192, 194) passing through the top surface and the bottom surface, at least one inlet (190) and a first keyed wall positioned between the top surface and the bottom surface, the first keyed wall having a pattern (elements 220) that defines an outer circumferential uneven surface capable of meshing with a matching pattern of a shell housing (fig. 1-7). Krull does not teach an undulated wall. The recitation of the wall being undulated is merely a recitation of a change in the shape of the keyed pattern of the wall. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 2-3, Krull further teaches the pattern includes a plurality of interlocking features (220) capable of interlocking with a shell housing (fig. 1-7); the first endplate comprises a gasket retailing lip (128) and a gasket retaining wall (124), the gasket 
Claim 6, Krull teaches a filtration system comprising: a filter mounting head (171) having a fluid inlet and outlet, a shell housing (102) removably coupled to the filter mounting head through a threaded connection (204), the shell housing defining a central compartment, the shell housing including a second keyed wall (containing 222) having a matching pattern to the first keyed wall of the filter element of claim 1, and the filter element of claim 1 is positioned within the central compartment such that the first keyed wall meshes with the second keyed wall (fig. 1-7). Krull does not teach an undulated wall. The recitation of the wall being undulated is merely a recitation of a change in the shape of the keyed pattern of the wall. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claims 7-10, Krull further teaches the filter element is rotationally locked with respect to the shell housing (paragraph 67-69); the first endplate is inscribed with the pattern, the pattern being marked on a surface of the first endplate (dictionary.com) (fig. 1-7); the first endplate circumscribes the pattern, the first end plate marks off, defines or delimits the pattern (dictionary.com) (fig. 1-7); the first endplate includes a raised tab (200) extending from a top surface of the first endplate, the raised tap received in a circular channel of the filter mounting head (fig. 1-7).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull US 2014/0190880in view of Wells et al. US 2010/0101993.

	Claim 4, Krull further teaches the first endplate comprises an inner gasket retaining lip (196) but does not teach the recited first and second gasket retaining wall.
	Wells teaches a filter element (20) comprising: a first endplate comprising a top and bottom surface, a central opening, the first endplate comprises an inner gasket retaining lip, a first gasket retaining wall and a second gasket retaining wall, the first gasket retaining wall and the second gasket retaining wall perpendicular to the top surface and spaced inward from an outer edge of the first endplate, the inner gasket retaining lip and first and second gasket retaining walls forming a U-shaped channel that receives an inner seal member (16) (fig. 1-31). The recited inner gasket retaining structure is well known in the art, as demonstrated by Wells as a way to form an axial type seal, while the inner seal of Krull appears to be a radial type seal. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Claim 5, Krull further teaches a first space defined between the outer seal member and the inner seal member, the first space in communication with the inlet and a second space defined inside of the inner seal member, the second space in fluid communication with the central opening (fig. 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778